Petition for Writ of Mandamus Denied and
Memorandum Opinion filed June 9, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00508-CR

 
In Re Arthur J. Woods,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On June 9, 2010, relator, Arthur J. Woods, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this Court to compel the Honorable Mary Lou Keel, presiding judge
of the 232nd District Court of Harris County, to conduct an evidentiary hearing
on his motion for mistrial.  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.[1] 
Accordingly, we deny relator’s petition for writ of mandamus and related emergency
motion to stay proceedings.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Brown, Sullivan, and Christopher.
Do Not Publish—Tex. R. App. P. 47.2(b).  
 
                                                                                                                             




[1]
The mandamus record does not reflect that relator requested the trial court to
hold an evidentiary hearing on his motion for mistrial.